 R. DAKIN AND COMPANY521R.Dakin and CompanyandWarehouse Union LocalNo. 860,international Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 20-CA-5671 and 20-RC-8516November 21, 1973SECOND SUPPLEMENTAL DECISION,ORDER, AND DIRECTION OF SECONDELECTIONBY CHAIRMAN MILLER AND MEMBERS'.TENKINSAND KENNEDYOn March 6, 1970, the National Labor RelationsBoard issued a Decision and Order in the above-entitled case,' finding that R. Dakin and Company(hereinafter called the Respondent) had violatedSections 8(a)(5) and (1) and 2(6) and (7) of theNational Labor Relations Act, as amended, byrefusing to bargain upon request with the Unioncertified by the Board in Case 20-RC-8516 as theexclusive representative of Respondent's employeesin the stipulated appropriate unit. On July 13, 1970,theBoardsua sponteordered that the record bereopened and a hearing be held before an Adminis-trative Law Judge 2 on issues raised by Respondent'sObjections I through 6 to the election conducted onJanuary 16, 1969, which were originally filed in Case20-RC-8516. The Respondent filed a request forclarification of the Board's Order and on August 12,1970, the Board denied the request.On January 11, 1971, after conducting a hearing inthis case, as directed by the Board, AdministrativeLaw Judge Martin S. Bennett issued a SupplementalDecision in which he found,inter alga,that unionagents had committed certain conduct as describedby the objections to the election, but at datespreceding the filing of the operative petition, andthat,under the Board'sIdeal Electricrule,3 thatconduct therefore could not serve as the basis forsetting the election aside. He recommended, accord-ingly, that the Board overrule the objections andreaffirm the Decision and Order previously issued inthis case. On June 21, 1971, the Board issued itsSupplemental Decision and Order4 upholding theAdministrative Law Judge's application of theIdealElectricrule and reaffirming the Decision.On April 2, 1973, the court issued its decisionsetting aside the Board's Order and remanding thecase to the Board for further proceedings.5 The courtheld that the Board erred in its application of theIdeal Electricrule in this case and in its dismissal,accordingly,of the election objectionswithoutconsidering the factual and legal merit of thoseobjections. The court stated,inter alia,that it wasunreasonable to reject the evidence of the Union'smisconduct in this case, particularly since "theRegionalDirector concluded, and the Board af-firmed, that the alleged misconduct `raised a substan-tial and material issue of fact' regarding the validityof the election."On June 15, 1973, the Board notified the partiesthat it would reconsider the case in conformity withthe court's remand and invited the parties to filestatementsof position and briefs on the issueremanded by the court. Respondent thereafter filedsuch a statement and Petitioner sent a telegramsetting forth its position and supporting authority.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record includingthe Respondent's statement of position, and Petition-er's telegram,supra,in light of the court's decision.The Board has accepted as the rule of law nowgoverning disposition of this case, and this case only,the court's holding that the Board should not haverejected evidence describing the alleged objectiona-ble preelection conduct even though that conductoccurred before the Union filed the operativepetition in the representation proceeding.6 Accord-ingly, the Board regards the sole issue for determina-tion before it now to be whether the preelectionconduct committed by the Union, as below de-scribed,warrants setting aside the election heldJanuary 16, 1969. For the reasons set out below, wefind that question should be answered in theaffirmative and that the complaint forming the basisof the Order previously issued by the Board at 181NLRB 572, and reaffirmed at 191 NLRB 343, shouldtherefore be dismissed.The relevant evidence bearing on the issue,supra,isset out in the Supplemental Decision of the Adminis-trativeLaw Judge Martin S. Bennett, and hisfindings of fact therein were adopted by the Board.7The Administrative Law Judge found that theallegedobjectionable conduct consisted of twoincidents, both of which were directed at warehouse-man Walter Walker. The credited testimony showsthat the first incident occurred in the plant parkinglot.On this occasion, Union Business Representa-i181 NLRB 572-2The title of "Administrative Law Judge" was "Trial Examiner" untilAugust 19, 1972.3TheIdeal Electric and Manufacturing Company,134 NLRB 1275.4 191 NLRB 343.s 477 F 2d 492 (CA 9, 1973)6As noted by the court, that petition was the third of three the Unionhad filed within a 3-month period, and the Union had withdrawn its twoearlier petitions for the same unit of employees7See 191 NLRB 343207 NLRB No. 84 522DECISIONSOF NATIONALLABOR RELATIONS BOARDtivesHoffman and Suvaco asked Walkerto sign anauthorization card and Walker refused. Suvaco thensaid that ifWalker signed at that time he wouldescape payment ofan initiationfee and that if he didnot he would receive "the dirtiest jobs in thewarehouse, once the Union got in." Suvaco alsostated that, ifWalker voted for the Union, he wouldnot have to pay an initiation fee, but that, if he didnot vote for the Union, the payment would berequired. The two agents also told him he had "bettersupport the Union," because if he did not they wouldmake certain that he would lose his job.With respect to the second incident, Walker andone employee were in the plant lunchroom whenHoffman and Suvaco entered. When Walker toldthem he had nothing to say to them, one of themcursed him and called him a scab. The unionrepresentative then stated that he would make it hisbusinessto see to it that Walker was not admitted totheUnion, that he would receive "dirty" jobs aftertheUnion entered the picture, and that the Unionwould see to it that he was eventually discharged.Walker returned the profanity and thereupon thewarehouse foreman asked theunion representativesto leave. As they departed, they announced that theywould picket the warehouse, because Walker did notsupport the Union,unless aformal apology wasforthcoming from the Respondent.It is undisputed that officials of Respondent wereimmediately advised of the above incidents. Whilethe recordis silent asto any attempts by Respondentto reply to the above statements of the unionrepresentatives, there is no evidence that the Uniondisavowed the conduct of its agents, or that thecoercive effect of such conduct was in any waydissipated.ConclusionThe atmosphere in whichour elections are con-8Though perhapsnot a crucial fact, a single vote was determinative inthis election9 181 NLRB 572.With due deference to the court,our decision herein isin no way tobe interpreted as a change in our rule inIdeal Electric andducted is of serious concern to us. We have in thisrecord evidence that coercive threats of loss of jobsand other reprisals were made to one of seven eligiblevoters because he would not support the Union, onone occasion in the presence of a second employee.8In addition, there were threats by the union repre-sentatives to picket Respondent's warehouse. Themessage these threats were meant to convey wasclear and unambiguous: employees who failed tosupport the Union would be marked for unionreprisal and management action in support of suchemployees would be met by picketing. That message,we conclude, was clearly calculated to and didoperate torestrainthe exercise of free choice in theelection.Accordingly, we shall set aside the election anddirect a new election. As we have found that theelection which resulted in certification of the Unionwas invalid, we shall rescind our Order heretoforeentered in this matter and dismiss the complaint.9ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.It is further ordered that the election held onJanuary 16, 1969, among Respondent's employeesbe,and it hereby is, set aside, and that Case20-RC--8516 be, and it hereby is, severed andremanded to the Regional Director for Region 20 forthe purpose of conducting a new election at suchtime as he deems that circumstances permit the freechoice of a bargaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]ManufacturingCompany, supra,andGoodyear Tire and Rubber Company,138NLRB 453.As notedpreviously,the conclusionreached herein to set asidethe election is pursuant to the court's holding asthe law of thecase, and isto be construed as so limited.